422 F.2d 6
John Edward DAUGHERTY, Petitioner-Appellant,v.Walter E. CRAVEN, Warden, Respondent-Appellee.
No. 23373.
United States Court of Appeals, Ninth Circuit.
Jan. 29, 1970Certiorari Denied April 27, 1970See 90 S. Ct. 1509.

Before CHAMBERS and ELY, Circuit Judges, and FERGUSON,1 District judge.
PER CURIAM:


1
The dismissal of the petition for a writ of habeas corpus is reversed and the case remanded.  The district court must determine whether the ex parte orders revoking probation violated the Sixth Amendment.  See Mempa v. Rhay,389 U.S. 128, 88 S. Ct. 254, 19 L. Ed. 2d 336 (1967), and McConnell v. Rhay,393 U.S. 2, 89 S. Ct. 32, 21 L. Ed. 2d 2 (1968).


2
From the information before us, it appears that the issue has not been presented to, or considered by, the California courts.  The district court may hold the petition in abeyance for a reasonable time in order to afford the California courts the first opportunity to consider the issue.  Compare Ney v. Oberhauser, 419 F.2d 828 (9th Cir. 1969).


3
John E. Daugherty, in pro. per., appellant.


4
Thomas C. Lynch, Atty. Gen., State of California, Los Angeles, Cal., for appellee.



1
 Hon. Warren J. Ferguson, United States District Judge, Los Angeles, California, sitting by designation